Exhibit 10.3

 



Execution Version

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 10,
2020, is made and entered into by and among Tortoise Acquisition Corp. II, a
Cayman Islands exempted company (the “Company”), Tortoise Sponsor II LLC, a
Cayman Islands limited liability company (the “Sponsor”), TortoiseEcofin
Borrower LLC, a Delaware limited liability company (“TortoiseEcofin Borrower”),
and the undersigned parties listed under Holder on the signature pages hereto
(each such party, together with the Sponsor, TortoiseEcofin Borrower and any
person or entity who hereafter becomes a party to this Agreement pursuant to
Section 5.2 of this Agreement, a “Holder” and collectively the “Holders”).

 

RECITALS

 

WHEREAS, the Sponsor owns an aggregate of 8,625,000 of the Company’s Class B
ordinary shares, par value $0.0001 per share (the “Founder Shares”);

 

WHEREAS, the Founder Shares will automatically convert into the Company’s Class
A ordinary shares, par value $0.0001 per share (the “Ordinary Shares”), at the
time of the Company’s initial Business Combination (as defined below) on a
one-for-one basis, subject to adjustment, on the terms and conditions provided
in the Company’s amended and restated memorandum and articles of association, as
may be further amended from time to time;

 

WHEREAS, on September 10, 2020, the Company and TortoiseEcofin Borrower entered
into that certain Private Placement Warrants Purchase Agreement, pursuant to
which TortoiseEcofin Borrower agreed to purchase 5,333,333 warrants (or
5,933,333 warrants if the over-allotment option in connection with the Company’s
initial public offering is exercised in full) (the “Private Placement Warrants”)
in a private placement transaction occurring in connection with the closing of
the Company’s initial public offering; and

 

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

Article 1
DEFINITIONS

 

1.1 Definitions. The terms defined in this Article 1 shall, for all purposes of
this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company, after consultation with
counsel to the Company, (a) would be required to be made in (i) any Registration
Statement in order for the applicable Registration Statement not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
(ii) any Prospectus in order for the applicable Prospectus not to include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, (b) would not be required to be made at
such time if the Registration Statement were not being filed and (c) the Company
has a bona fide business purpose for not making such information public.

 



 

 

 

“Agreement” shall have the meaning given in the Preamble.

 

“Board” shall mean the board of directors of the Company.

 

“Business Combination” shall mean any merger, amalgamation, share exchange,
asset acquisition, share purchase, reorganization or other similar business
combination with one or more businesses or entities, involving the Company.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Company” shall have the meaning given in the Preamble.

 

“Demanding Holder” shall mean any Initial Holder or group of Initial Holders,
that together elects to dispose of Registrable Securities having an aggregate
value of at least $25 million, at the time of the Underwritten Demand, under a
Registration Statement pursuant to an Underwritten Offering.

 

“Effectiveness Period” shall have the meaning given in subsection 3.1.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Founder Shares” shall have the meaning given in the Recitals hereto.

 

“Holder Indemnified Persons” shall have the meaning given in subsection 4.1.1.

 

“Holders” shall have the meaning given in the Preamble.

 

“Initial Holders” shall mean the Sponsor, TortoiseEcofin Borrower and each of
the undersigned officers, directors and director nominees of the Company listed
under Holder on the signature pages hereto.

 

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

 

“Misstatement” shall mean, in the case of a Registration Statement, an untrue
statement of a material fact or an omission to state a material fact required to
be stated therein, or necessary to make the statements therein not misleading,
and in the case of a Prospectus, an untrue statement of a material fact or an
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 



2

 

 

“Ordinary Shares” shall have the meaning given in the Recitals hereto.

 

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

 

“Private Placement Warrants” shall have the meaning given in the Recitals
hereto.

 

“Pro Rata” shall have the meaning given in subsection 2.1.4.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Registrable Security” shall mean (a) the Ordinary Shares issued or issuable
upon the conversion of any Founder Shares, (b) the Private Placement Warrants
(including any Ordinary Shares issued or issuable upon the exercise of any such
Private Placement Warrants), (c) any outstanding Ordinary Shares or any other
equity security (including the Ordinary Shares issued or issuable upon the
exercise of any other equity security) of the Company held by a Holder as of the
date of this Agreement or acquired prior to or in connection with the Business
Combination, which, for the avoidance of doubt, shall include any Ordinary
Shares received by a Holder on or after the date hereof as a distribution from
the Sponsor in connection with its liquidation and dissolution, (d) any equity
securities (including the Ordinary Shares issued or issuable upon the exercise
of any such equity security) of the Company issuable upon conversion of any
working capital loans in an amount up to $1,500,000 made to the Company by a
Holder and (e) any other equity security of the Company issued or issuable with
respect to any such Ordinary Shares by way of a share capitalization or share
sub-division or in connection with a combination of shares, merger,
consolidation or reorganization; provided, however, that, as to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when: (i) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (ii) such securities shall have been otherwise
transferred, new certificates for such securities not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (iii) such securities shall have ceased to be
outstanding; or (iv) such securities may be sold without registration pursuant
to Rule 144 promulgated under the Securities Act (or any successor rule
promulgated thereafter by the Commission) (but with no volume or other
restrictions or limitations).

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and any such registration statement having become effective by the
Commission.

 



3

 

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(a) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority) and any
securities exchange on which the Ordinary Shares are then listed;

 

(b) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(c) printing, messenger, telephone and delivery expenses;

 

(d) reasonable fees and disbursements of counsel for the Company;

 

(e) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration or Underwritten Offering;

 

(f) the fees and expenses incurred in connection with the listing of any
Registrable Securities on each securities exchange or automated quotation system
on which similar securities issued by the Company are then listed;

 

(g) the fees and expenses incurred by the Company in connection with any road
show for any Underwritten Offerings; and

 

(h) reasonable fees and expenses of one (1) legal counsel selected jointly by
the Demanding Holders initiating an Underwritten Demand, the Requesting Holders
participating in an Underwritten Offering and the Holders participating in a
Piggyback Registration, as applicable.

 

“Registration Statement” shall mean any registration statement under the
Securities Act that covers the Registrable Securities pursuant to the provisions
of this Agreement, including the Prospectus included in such registration
statement, amendments (including post-effective amendments) and supplements to
such registration statement and all exhibits to and all material incorporated by
reference in such registration statement.

 

“Requesting Holder” shall have the meaning given in subsection 2.1.3.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Registration” shall have the meaning given in subsection 2.1.1.

 

“Sponsor” shall have the meaning given in the Preamble.

 

“TortoiseEcofin Borrower” shall have the meaning given in the Preamble.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 



4

 

 

“Underwritten Demand” shall have the meaning given in subsection 2.1.3.

 

“Underwritten Offering” shall mean a Registration in which securities of the
Company are sold to an Underwriter in a firm commitment underwriting for
distribution to the public.

 

Article 2
REGISTRATIONS

 

2.1 Registration.

 

2.1.1 Shelf Registration. The Company agrees that, within thirty (30) days after
the consummation of the Business Combination, the Company will file with the
Commission (at the Company’s sole cost and expense) a Registration Statement
registering the resale or other disposition of the Registrable Securities (a
“Shelf Registration”).

 

2.1.2 Effective Registration. The Company shall use its reasonable best efforts
to cause such Registration Statement to become effective by the Commission as
soon as reasonably practicable after the initial filing of the Registration
Statement. Subject to the limitations contained in this Agreement, the Company
shall effect any Shelf Registration on such appropriate registration form of the
Commission (a) as shall be selected by the Company and (b) as shall permit the
resale or other disposition of the Registrable Securities by the Holders. If at
any time a Registration Statement filed with the Commission pursuant to
Section 2.1.1 is effective and a Holder provides written notice to the Company
that it intends to effect an offering of all or part of the Registrable
Securities included on such Registration Statement, the Company will use its
reasonable best efforts to amend or supplement such Registration Statement as
may be necessary in order to enable such offering to take place in accordance
with the terms of this Agreement.

 

2.1.3 Underwritten Offering. Subject to the provisions of subsection 2.1.4 and
Section 2.3 hereof, any Demanding Holder may make a written demand for an
Underwritten Offering pursuant to a Registration Statement filed with the
Commission in accordance with Section 2.1.1 (an “Underwritten Demand”). The
Company shall, within five (5) business days of the Company’s receipt of the
Underwritten Demand, notify, in writing, all other Holders of such demand, and
each Holder who thereafter requests to include all or a portion of such Holder’s
Registrable Securities in such Underwritten Offering pursuant to such
Underwritten Demand (each such Holder that requests to include all or a portion
of such Holder’s Registrable Securities in such Underwritten Offering, a
“Requesting Holder”) shall so notify the Company, in writing, within two
(2) days (one (1) day if such offering is an overnight or bought Underwritten
Offering) after the receipt by the Holder of the notice from the Company. Upon
receipt by the Company of any such written notification from a Requesting
Holder(s), such Requesting Holder(s) shall be entitled to have their Registrable
Securities included in such Underwritten Offering pursuant to such Underwritten
Demand. All such Holders proposing to distribute their Registrable Securities
through such Underwritten Offering under this subsection 2.1.3 shall enter into
an underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the Demanding Holders initiating such Underwritten
Offering. Notwithstanding the foregoing, the Company is not obligated to effect
more than an aggregate of three (3) Underwritten Offerings pursuant to this
subsection 2.1.3 and is not obligated to effect an Underwritten Offering
pursuant to this subsection 2.1.3 within ninety (90) days after the closing of
an Underwritten Offering.

 



5

 

 

2.1.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Offering pursuant to an Underwritten Demand, in
good faith, advises the Company, the Demanding Holders, the Requesting Holders
and other persons or entities holding Ordinary Shares or other equity securities
of the Company that the Company is obligated to include pursuant to separate
written contractual arrangements with such persons or entities (if any) in
writing that the dollar amount or number of Registrable Securities or other
equity securities of the Company requested to be included in such Underwritten
Offering exceeds the maximum dollar amount or maximum number of equity
securities of the Company that can be sold in the Underwritten Offering without
adversely affecting the proposed offering price, the timing, the distribution
method or the probability of success of such offering (such maximum dollar
amount or maximum number of such securities, as applicable, the “Maximum Number
of Securities”), then the Company shall include in such Underwritten Offering,
as follows: (a) first, the Registrable Securities of the Demanding Holders (pro
rata based on the respective number of Registrable Securities that each
Demanding Holder has requested be included in such Underwritten Offering and the
aggregate number of Registrable Securities that the Demanding Holders have
requested be included in such Underwritten Offering (such proportion is referred
to herein as “Pro Rata”)) that can be sold without exceeding the Maximum Number
of Securities; (b) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (a), the Registrable Securities
of the Requesting Holders, Pro Rata, which can be sold without exceeding the
Maximum Number of Securities; (c) third, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clauses (a) and (b),
Ordinary Shares or other equity securities of the Company that the Company
desires to sell and that can be sold without exceeding the Maximum Number of
Securities; and (d) fourth, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (a), (b) and (c), Ordinary
Shares or other equity securities of the Company held by other persons or
entities that the Company is obligated to include pursuant to separate written
contractual arrangements with such persons or entities and that can be sold
without exceeding the Maximum Number of Securities.

 

2.2 Piggyback Registration.

 

2.2.1 Piggyback Rights. Subject to the provisions of subsection 2.2.2 and
Section 2.3 hereof, if, at any time on or after the date the Company consummates
a Business Combination, the Company proposes to consummate an Underwritten
Offering for its own account or for the account of shareholders of the Company,
then the Company shall give written notice of such proposed action to all of the
Holders as soon as practicable, which notice shall (a) describe the amount and
type of securities to be included, the intended method(s) of distribution and
the name of the proposed managing Underwriter or Underwriters, if any, and
(b) offer to all of the Holders the opportunity to include of such number of
Registrable Securities as such Holders may request in writing within  two
(2) days (unless such offering is an overnight or bought Underwritten Offering,
then one (1) day), in each case after receipt of such written notice (such
Registration a “Piggyback Registration”). The Company shall, in good faith,
cause such Registrable Securities to be included in such Piggyback Registration
and shall use its reasonable best efforts to cause the managing Underwriter or
Underwriters of a proposed Underwritten Offering to permit the Registrable
Securities requested by the Holders pursuant to this subsection 2.2.1 to be
included in a Piggyback Registration on the same terms and conditions as any
similar securities of the Company included in such Piggyback Registration and to
permit the resale or other disposition of such Registrable Securities in
accordance with the intended method(s) of distribution thereof. All such Holders
proposing to include Registrable Securities in an Underwritten Offering under
this subsection 2.2.1 shall enter into an underwriting agreement in customary
form with the Underwriter(s) selected for such Underwritten Offering by the
Company.

 



6

 

 

2.2.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Offering that is to be a Piggyback Registration,
in good faith, advises the Company and the Holders of Registrable Securities
participating in the Piggyback Registration in writing that the dollar amount or
number of shares or equity securities of the Company that the Company desires to
sell, taken together with (a) the shares or equity securities of the Company, if
any, as to which the Underwritten Offering has been demanded pursuant to
separate written contractual arrangements with persons or entities other than
the Holders of Registrable Securities hereunder, (b) the Registrable Securities
as to which a Piggyback Registration has been requested pursuant to Section 2.2
hereof and (c) the shares or equity securities of the Company, if any, as to
which inclusion in the Underwritten Offering has been requested pursuant to
separate written contractual piggyback registration rights of other shareholders
of the Company, exceeds the Maximum Number of Securities, then:

 

(i) If the Underwritten Offering is undertaken for the Company’s account, the
Company shall include in any such Underwritten Offering (A) first, the Ordinary
Shares or other equity securities of the Company that the Company desires to
sell, which can be sold without exceeding the Maximum Number of Securities;
(B) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (A), the Registrable Securities of Holders
requesting a Piggyback Registration pursuant to subsection 2.2.1 hereof, Pro
Rata, which can be sold without exceeding the Maximum Number of Securities; and
(C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A) and (B), Ordinary Shares or other equity
securities of the Company, if any, as to which inclusion in the Underwritten
Offering has been requested pursuant to written contractual piggyback
registration rights of other shareholders of the Company, which can be sold
without exceeding the Maximum Number of Securities; or

 

(ii) If the Underwritten Offering is pursuant to a request by persons or
entities other than the Holders of Registrable Securities, then the Company
shall include in any such Underwritten Offering (A) first, Ordinary Shares or
other equity securities of the Company, if any, of such requesting persons or
entities, other than the Holders, which can be sold without exceeding the
Maximum Number of Securities; (B) second, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of Holders requesting a Piggyback Registration pursuant
to subsection 2.2.1, Pro Rata, which can be sold without exceeding the Maximum
Number of Securities; (C) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A) and (B),
Ordinary Shares or other equity securities of the Company that the Company
desires to sell, which can be sold without exceeding the Maximum Number of
Securities; and (D) fourth, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (A), (B) and (C), Ordinary
Shares or other equity securities of the Company for the account of other
persons or entities that the Company is obligated to register pursuant to
separate written contractual arrangements with such persons or entities, which
can be sold without exceeding the Maximum Number of Securities.

 



7

 

 

2.2.3 Piggyback Registration Withdrawal. Any Holder shall have the right to
withdraw from a Piggyback Registration for any or no reason whatsoever upon
written notification to the Company and the Underwriter or Underwriters (if any)
of his, her or its intention to withdraw from such Piggyback Registration prior
to the commencement of the Underwritten Offering. Notwithstanding anything to
the contrary in this Agreement, the Company shall be responsible for the
Registration Expenses incurred in connection with the Piggyback Registration
prior to its withdrawal under this subsection 2.2.3.

 

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration or Underwritten Offering effected pursuant to Section 2.2 hereof
shall not be counted as an Underwritten Offering pursuant to an Underwritten
Demand effected under Section 2.1 hereof.

 

2.3 Restrictions on Registration Rights. If (a) the Holders have requested an
Underwritten Offering pursuant to an Underwritten Demand and the Company and the
Holders are unable to obtain the commitment of underwriters to firmly underwrite
the offer; or (b) the Holders have requested an Underwritten Offering pursuant
to an Underwritten Demand and in the good faith judgment of the Board such
Underwritten Offering would be seriously detrimental to the Company and the
Board concludes as a result that it is essential to defer the undertaking of
such Underwritten Offering at such time, then in each case the Company shall
furnish to such Holders a certificate signed by the Chairman of the Board
stating that in the good faith judgment of the Board it would be seriously
detrimental to the Company to undertake such Underwritten Offering in the near
future and that it is therefore essential to defer the undertaking of such
Underwritten Offering. In such event, the Company shall have the right to defer
such offering for a period of not more than thirty (30) days; provided, however,
that the Company shall not defer its obligation in this manner more than once in
any twelve (12)-month period.

 

Article 3
COMPANY PROCEDURES

 

3.1 General Procedures. The Company shall use its reasonable best efforts to
effect such Registration or Underwritten Offering to permit the resale or other
disposition of such Registrable Securities in accordance with the intended plan
of distribution thereof, and pursuant thereto the Company shall, as
expeditiously as possible and to the extent applicable:

 

3.1.1 prepare and file with the Commission after the consummation of the
Business Combination a Registration Statement with respect to such Registrable
Securities and use its reasonable best efforts to cause such Registration
Statement to become effective in accordance with Section 2.1 and remain
effective, including filing a replacement Registration Statement, if necessary,
until all Registrable Securities covered by such Registration Statement have
been sold or are no longer outstanding (such period, the “Effectiveness
Period”);

 



8

 

 

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be reasonably requested by the Holders or any Underwriter or
as may be required by the rules, regulations or instructions applicable to the
registration form used by the Company or by the Securities Act or rules and
regulations thereunder to keep the Registration Statement effective until all
Registrable Securities covered by such Registration Statement are sold in
accordance with the intended plan of distribution set forth in such Registration
Statement or supplement to the Prospectus or are no longer outstanding;

 

3.1.3 prior to filing a Registration Statement or Prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration or
Underwritten Offering, and such Holders’ legal counsel, copies of such
Registration Statement as proposed to be filed, each amendment and supplement to
such Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the Prospectus (including each
preliminary Prospectus) and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or Underwritten
Offering or the legal counsel for any such Holders may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
Holders; provided, that the Company will not have any obligation to provide any
document pursuant to this clause that is available on the Commission’s EDGAR
system;

 

3.1.4 prior to any Underwritten Offering of Registrable Securities, use its best
efforts to (a) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (b) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

 

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

 

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement or Underwritten Offering;

 

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

 



9

 

 

3.1.8 during the Effectiveness Period, furnish a conformed copy of each filing
of any Registration Statement or Prospectus or any amendment or supplement to
such Registration Statement or Prospectus or any document that is to be
incorporated by reference into such Registration Statement or Prospectus,
promptly after such filing of such documents with the Commission to each seller
of such Registrable Securities or its counsel; provided, that the Company will
not have any obligation to provide any document pursuant to this clause that is
available on the Commission’s EDGAR system;

 

3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 

3.1.10 permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement or the Prospectus, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriters enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information;

 

3.1.11 obtain a comfort letter from the Company’s independent registered public
accountants in the event of an Underwritten Offering, in customary form and
covering such matters of the type customarily covered by comfort letters as the
managing Underwriter may reasonably request, and reasonably satisfactory to a
majority-in-interest of the participating Holders;

 

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the placement
agent or sales agent, if any, and the Underwriters, if any, covering such legal
matters with respect to the Registration in respect of which such opinion is
being given as the placement agent, sales agent or Underwriter may reasonably
request and as are customarily included in such opinions and negative assurance
letters, and reasonably satisfactory to such placement agent, sales agent or
Underwriter;

 

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

 

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any successor rule promulgated thereafter by the Commission);

 



10

 

 

3.1.15 use its reasonable efforts to make available senior executives of the
Company to participate in customary “road show” presentations that may be
reasonably requested by the Underwriter in any Underwritten Offering; and

 

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

 

3.2 Registration Expenses. The Registration Expenses in respect of all
Registrations shall be borne by the Company. It is acknowledged by the Holders
that the Holders shall bear all incremental selling expenses relating to the
sale of Registrable Securities, such as Underwriters’ commissions and discounts,
brokerage fees, Underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses,” all reasonable fees and expenses of any
legal counsel representing the Holders.

 

3.3 Requirements for Participation in Underwritten Offerings. No person or
entity may participate in any Underwritten Offering for equity securities of the
Company pursuant to a Registration initiated by the Company hereunder unless
such person or entity (a) agrees to sell such person’s or entity’s securities on
the basis provided in any underwriting arrangements approved by the Company and
(b) completes and executes all customary questionnaires, powers of attorney,
indemnities, lock-up agreements, underwriting agreements and other customary
documents as may be reasonably required under the terms of such underwriting
arrangements.

 

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains or includes a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until he, she or it has received copies of a supplemented
or amended Registration Statement or Prospectus correcting the Misstatement (it
being understood that the Company hereby covenants to prepare and file such
supplement or amendment as soon as practicable after the time of such notice),
or until he, she or it is advised in writing by the Company that the use of the
Registration Statement or Prospectus may be resumed. If the filing, initial
effectiveness or continued use of a Registration Statement in respect of any
Registration or Underwritten Offering at any time would require the Company to
make an Adverse Disclosure or would require the inclusion in such Registration
Statement of financial statements that are unavailable to the Company for
reasons beyond the Company’s control, the Company may, upon giving prompt
written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than thirty (30) days, determined
in good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentences in this Section 3.4,
the Holders agree to suspend, immediately upon their receipt of the notices
referred to in this Section 3.4, their use of the Registration Statement or
Prospectus in connection with any resale or other disposition of Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.

 



11

 

 

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to
Section 13(a) or 15(d) of the Exchange Act. The Company further covenants that
it shall take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to resell or
otherwise dispose of Registrable Securities held by such Holder without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act (or any successor rule
promulgated thereafter by the Commission), including providing any legal
opinions. Upon the request of any Holder, the Company shall deliver to such
Holder a written certification of a duly authorized officer as to whether it has
complied with such requirements.

 

Article 4
INDEMNIFICATION AND CONTRIBUTION

 

4.1 Indemnification.

 

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers, directors, employees, advisors,
agents, representatives, members and each person who controls such Holder
(within the meaning of the Securities Act) (collectively, the “Holder
Indemnified Persons”) against all losses, claims, damages, liabilities and
expenses (including reasonable attorneys’ fees and inclusive of all reasonable
attorneys’ fees arising out of the enforcement of each such persons’ rights
under this Section 4.1) resulting from any Misstatement, except insofar as the
same are caused by or contained or included in any information furnished in
writing to the Company by or on behalf of such Holder Indemnified Person
specifically for use therein.

 

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall, severally and not
jointly, indemnify the Company, its officers, directors, employees, advisors,
agents, representatives and each person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses (including reasonable attorneys’ fees and inclusive of all
reasonable attorneys’ fees arising out of the enforcement of each such persons’
rights under this Section 4.1) resulting from any Misstatement, but only to the
extent that the same are made in reliance on and in conformity with information
relating to the Holder so furnished in writing to the Company by or on behalf of
such Holder specifically for use therein. In no event shall the liability of any
selling Holder hereunder be greater in amount than the net proceeds received by
such Holder from the sale of Registrable Securities pursuant to such
Registration Statement giving rise to such indemnification obligation.

 



12

 

 

4.1.3 Any person entitled to indemnification herein shall (a) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (b) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim or
there may be reasonable defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director, employee, advisor, agent,
representative, member or controlling person of such indemnified party and shall
survive the transfer of securities.

 

4.1.5 If the indemnification provided under Section 4.1 is held by a court of
competent jurisdiction to be unavailable to an indemnified party in respect of
any losses, claims, damages, liabilities and expenses referred to herein, then
the indemnifying party, in lieu of indemnifying the indemnified party, shall to
the extent permitted by law contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages, liabilities and
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and the indemnified party, as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and
indemnified party shall be determined by a court of law by reference to, among
other things, whether the Misstatement relates to information supplied by such
indemnifying party or such indemnified party and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

 



13

 

 

Article 5
MISCELLANEOUS

 

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (a) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (b) delivery in person or by courier service or sent by overnight
mail via a reputable overnight carrier, in each case providing evidence of
delivery or (c) transmission by facsimile or email. Each notice or communication
that is mailed, delivered or transmitted in the manner described above shall be
deemed sufficiently given, served, sent, and received, in the case of mailed
notices, on the third (3rd) business day following the date on which it is
mailed, in the case of notices delivered by courier service, hand delivery or
overnight mail, at such time as it is delivered to the addressee (with the
delivery receipt or the affidavit of messenger) or at such time as delivery is
refused by the addressee upon presentation, and in the case of notices delivered
by facsimile or email, at such time as it is successfully transmitted to the
addressee. Any notice or communication under this Agreement must be addressed,
if to the Company, to: 5100 W. 115th Place, Leawood, KS 66211, attention: Steve
Schnitzer, or by email at: SSchnitzer@tortoiseadvisors.com, if to the Sponsor or
TortoiseEcofin Borrower, to: 5100 W. 115th Place, Leawood, KS 66211, attention:
Michelle Johnston, or by email at: mjohnston@tortoiseadvisors.com, and, if to
any other Holder, to the address of such Holder as it appears in the applicable
register for the Registrable Securities or such other address as may be
designated in writing by such Holder (including on the signature pages hereto).
Any party may change its address for notice at any time and from time to time by
written notice to the other parties hereto, and such change of address shall
become effective thirty (30) days after delivery of such notice as provided in
this Section 5.1.

 

5.2 Assignment; No Third Party Beneficiaries.

 

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

 

5.2.2 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors.

 

5.2.3 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2 hereof.

 

5.2.4 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (a) written notice of such assignment as
provided in Section 5.1 hereof and (b) the written agreement of the assignee, in
a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

 



14

 

 

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.

 

5.5 Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least a majority in interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects any Holder, solely in his, her or its capacity as a holder of
the shares of the Company, in a manner that is materially different from the
other Holders (in such capacity) shall require the consent of each such Holder
so affected. No course of dealing between any Holder or the Company and any
other party hereto or any failure or delay on the part of a Holder or the
Company in exercising any rights or remedies under this Agreement shall operate
as a waiver of any rights or remedies of any Holder or the Company. No single or
partial exercise of any rights or remedies under this Agreement by a party shall
operate as a waiver or preclude the exercise of any other rights or remedies
hereunder or thereunder by such party.

 

5.6 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder, has any right to require the Company to register
any securities of the Company for sale or to include such securities of the
Company in any Registration by the Company for the sale of securities for its
own account or for the account of any other person. Further, the Company
represents and warrants that this Agreement supersedes any other registration
rights agreement or agreement with similar terms and conditions and in the event
of a conflict between any such agreement or agreements and this Agreement, the
terms of this Agreement shall prevail.

 

5.7 Term. This Agreement shall terminate upon the earlier of (a) the tenth
(10th) anniversary of the date of this Agreement and (b) the date as of which
the Holders cease to hold any Registrable Securities. The provisions
of Article 4 shall survive any termination.

 


[Signature Page Follows]

 



15

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 



  COMPANY:         TORTOISE ACQUISITION CORP. II   a Cayman Islands exempted
company         By: /s/ Vincent T. Cubbage   Name: Vincent T. Cubbage   Title:
Chief Executive Officer         HOLDERS:         TORTOISE SPONSOR II LLC,   a
Cayman Islands limited liability company         By: /s/ Vincent T. Cubbage  
Name: Vincent T. Cubbage   Title: Manager         TORTOISEECOFIN BORROWER LLC,  
a Delaware limited liability company         By: /s/ Michelle Johnston   Name:
Michelle Johnston   Title: Chief Financial Officer         /s/ Vincent T.
Cubbage   Vincent T. Cubbage      

 



[Signature Page to Registration Rights Agreement]

 



 

 

 



  /s/ Stephen Pang   Stephen Pang               /s/ Steven C. Schnitzer   Steven
C. Schnitzer             /s/ Darrell Brock, Jr.   Darrell Brock, Jr.            
  /s/ Evan Zimmer   Evan Zimmer               /s/ Juan J. Daboub   Juan J.
Daboub      

 

[Signature Page to Registration Rights Agreement]

 

 

 

 



  /s/ Karin M. Leidel   Karin M. Leidel               /s/ Sidney L. Tassin  
Sidney L. Tassin      

 

[Signature Page to Registration Rights Agreement]

 

 



 



